                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 AARON KIMBER,

       Plaintiff,
                                                    Case No. 1:16-cv-365
 v.
                                                    HONORABLE PAUL L. MALONEY
 JOHN MURPHY, et al.,

       Defendants.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered.




Dated: January 7, 2019                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
